DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinguet et al. (US PGpub No. 2010/0059822 A1) herein after Pinguet, in view of Purtell et al. (US PGpub No. 2012/0034769 A1) herein after Purtell.
Regarding claim 1, Pinguet teaches, in FIG.4A-4D, a method for fabricating an integrated structure, the method comprising: forming at least one CMOS structure (460) from a first semiconductor material (CMOS) over a substrate (401B), the at least one CMOS structure containing an electronic device (410A or 410B); forming at least one photonic device (450) from a second semiconductor material (Ge) disposed above the electronic device (As in FIG. 4D), the at least one photonic device; and forming a buried 
Pinguet does not explicitly teach one photonic device having associated microwave-activated dopant implants. 
However, Purtell teaches activating photonic device having associated microwave-activated dopant implants (Paragraph [0015]-[0019]).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Pinguet’s method for fabricating an integrated structure to replace with the features of microwave-activated dopant implants as suggested by known arts, as such by Purtell so that the method is able to achieve more uniform dopant concentration within the dopant region than can be obtained in higher temperature RTP processing.
Regarding claim 2, Pinguet teaches method according to claim 1, wherein the second semiconductor material (450, FIG. 4D) forms part of a silicon (405) on insulator substrate formed over the first semiconductor material (460).
Regarding claim 3, Pinguet teaches the method according to claim 1, wherein the at least one photonic device is selected from a group consisting of a waveguide, a modulator, a demodulator and a photodetector (Paragraphs [0078], [0054], [0083], [0034]).
Regarding claim 4, Pinguet teaches the method according to claim 1, further comprising an electrical connection (450 and 460 are electrically connected by metal,  
Regarding claim 5, Pinguet teaches the method according to claim 1, wherein the second semiconductor material is thicker than the first semiconductor material from which the electronic device of the at least one CMOS structure is formed (450 is thicker than 460 in FIG. 4D).
Regarding claim 7, Pinguet teaches the method according to claim 1, wherein the at least one photonic device (405) comprises a waveguide including the second semiconductor material (Ge) and a photodetector material in association with the waveguide (Paragraph [0078]).
Regarding claim 8, Pinguet teaches the method according to claim 7, wherein the photodetector material comprises one of germanium and silicon-germanium (445, FIG. 4D).
Regarding claim 9, Pinguet teaches the method according to claim 1, further comprising a metallization material (423) and an electrical connection (electrical connection includes passivation layer etc.) between the metallization material (427) and the at least one photonic device (410A or 410B).  .
Regarding claim 10, Pinguet teaches the method according to claim 1, further comprising: forming a first metallization material (Metal 1- 417B in FIG. 4D) associated with the electronic device in the at least one CMOS structure (460); forming a second metallization material (Metal -427, FIG. 4D) associated with the at least one photonic device (450); and forming an electrical connection between the first metallization 
Regarding claim 11, Pinguet does not explicitly teach the method according to claim 1, further comprising activating the dopant implants with microwave energy such that the dopant implants are heated to a temperature in the range of about 200 to about 500 degrees Celsius.
However, Purtell teaches activating the dopant implants with microwave energy such that the dopant implants are heated to a temperature in the range of about 200 to about 500 degrees Celsius (Paragraph [0015]-[0019]).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Pinguet’s method for fabricating an integrated structure to replace with the features of microwave-activated dopant implanting condition as suggested by known arts, as such by Purtell so that the method is able to achieve more uniform dopant concentration within the dopant region than can be obtained in higher temperature RTP processing.
Regarding claim 12, Pinguet does not explicitly teach the method according to claim 1, wherein the dopant implants are heated with microwave energy for at least about five minutes.
However, Purtell teaches the dopant implants are heated with microwave energy for at least about five minutes (Paragraph [0015]-[0019]).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Pinguet’s method for fabricating an integrated structure to replace with the features of microwave-activated dopant implanting condition as suggested by Purtell so that the method is able to achieve more uniform dopant concentration within the dopant region than can be obtained in higher temperature RTP processing.

Regarding claim 13, Pinguet does not explicitly teach the method according to claim 1, wherein the dopant implants are heated with microwave energy for up to about two hours.
However, Purtell teaches dopant implants are heated with microwave energy for up to about two hours (Paragraph [0015]-[0019]).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Pinguet’s method for fabricating an integrated structure to replace with the features of microwave-activated dopant implanting condition as suggested by known arts, as such by Purtell so that the method is able to achieve more uniform dopant concentration within the dopant region than can be obtained in higher temperature RTP processing.
Regarding claim 14, Pinguet does not explicitly teach the method according to claim 1, wherein the dopant implants are heated with microwave energy at a frequency greater than or equal to about 1.5 GHz and less than or equal to about 8.5 GHz.
However, Purtell teaches dopant implants are heated with microwave energy at a frequency greater than or equal to about 1.5 GHz and less than or equal to about 8.5 GHz (Paragraph [0015]-[0019]).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Pinguet’s method for fabricating an integrated structure to replace Purtell so that the method is able to achieve more uniform dopant concentration within the dopant region than can be obtained in higher temperature RTP processing.
Regarding claim 15, Pinguet does not explicitly teach the method according to claim 1, wherein the dopant implants are heated with microwave energy at a frequency of about 2.45 GHz and at a power of about 1300 W.
However, Purtell teaches the dopant implants are heated with microwave energy at a frequency of about 2.45 GHz and at a power of about 1300 W (Paragraph [0015]-[0019]. The power of microwave energy is known in the industry).
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Pinguet’s method for fabricating an integrated structure to replace with the features of microwave-activated dopant implanting condition as suggested by known arts, as such by Purtell so that the method is able to achieve more uniform dopant concentration within the dopant region than can be obtained in higher temperature RTP processing.
Regarding claim 16, Pinguet teaches the method according to claim 1, wherein forming the at least one photonic device comprises forming a waveguide using the second semiconductor material (Paragraph [0078], FIG. 4D) and a photodetector material (Ge) in association with the waveguide (Paragraph [0078]-[0092], FIG. 4A-4D).
Regarding claim 17, Pinguet teaches the method according to claim 16, wherein the dopant implants are activated before forming the photodetector material.

In re King, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 18, Pinguet teaches the method according to claim 16, wherein the dopant implants are activated after forming the photodetector material.

The method as claimed (the dopant implants are activated after or before forming the photodetector) in its normal and usual operation, would necessarily perform the method claimed, therefore, the method claimed is considered to be anticipated, In re King, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 19, Pinguet teaches the method according to claim 16, wherein the photodetector material comprises one of germanium and silicon-germanium (450 includes 445 which is Ge in Fig. 4D).

Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinguet, in view of Purtell and further evidenced by Assefa et al. (US Patent Pub No.: 2012/0129302), herein after Assefa.
Regarding claim 6, Pinguet or Purtell does not explicitly teach the method according to claim 1, wherein the buried oxide material has a thickness greater than or equal to 1 micrometer and the second semiconductor material has a thickness greater than or equal to 200 nanometers.
Assefa in Paragraph [0038] of at least 100 nm which meets the range. Moreover, this is an optimization of the size of semiconductor material without showing criticality of the size or length or thickness of the semiconductor fabrication material to the overall claimed invention. So, second semiconductor material can have a thickness greater than or equal to 200nm by optimization.
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Pinguet, Purtell’s method for fabricating an integrated structure to replace to replace with the BOX as evidenced by Assefa et al. so that fabricating an integrated structure with photonics device process steps can be reduced and therefore enhances more flexibility in the processing. Also, It has been found that mere changes in the size or length or thickness of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828